Case 4:18-cv-01044-HSG Document 240-3 Filed 07/30/19 Page 1 of 2

EXHIBIT B
Case 4:18-cv-01044-HSG Document 240-3 Filed 07/30/19 Page 2 of 2

Hi (11) TheShep Build-Makersp

 

 
 
 

Find Friends Create

 
  
 

Oo Eric Hess
BQ Mark Lemley e
2 Michael Erickson e
Bw Arthur Steven Beeman e
ig Tom Del Beccaro s

  

TheShop.Build- we Marianne Elizabeth ... 27
Makerspace PN
@bayareamakerspace ta] el al a 2
Home & Earl Powell th
Events ve Like 3) Follow Share + Visit Group @® Send Message » Richael Dekshantekesraen
Posts
@ » Allen Tucker ih
is 4,5 out of § - Based on the opinion of 8
About : Write a post
eS He RES . people GROUP CONVERSATIONS
Community ee
c . 2S Create New Group
Photos Photo/Video & Tag Friends 2) Check in see Smrmapnlty See Al ‘ ;

 
